           Case 2:16-cr-00296-JAD-PAL Document 273 Filed 06/19/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     ELIZABETH O. WHITE
3    Assistant United States Attorney
     400 South Liberty #900
4    Reno, Nevada 89501
     Elizabeth.O.White@usdoj.gov
5    775-784-5438
     Attorneys for the United States
6

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                     )    Case No 2:16-cr-00296-JAD-PAL
                                                   )
10                  Plaintiff,                     )    Stipulation to Extend Deadline for
                                                   )    Government’s Response to Defendant’s
11          vs.                                    )    Supplement to his Motion for an Order
                                                   )    Reducing Sentence or Modifying
12   DERRICK HAYWOOD,                              )    Judgment (Second Request)
                                                   )
13                  Defendant.                     )               ORDER
                                                   )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Elizabeth O. White, counsel for the United States of America; and

17   Assistant Federal Public Defender Paul D. Riddle, counsel for Derrick Haywood, that the

18   government’s deadline for responding to Mr. Haywood’s Supplement to his Motion for an

19   Order Reducing Sentence or Modifying Judgment (ECF No. 268) be extended 4 days, to

20   and including June 22, 2020.

21   This stipulation is entered into for the following reasons:

22          1.     On May 21, 2020, Mr. Haywood filed a pro se letter seeking compassionate

23   release. ECF No. 266. Pursuant to this Court’s General Order 2020-06, the Federal Public

24
           Case 2:16-cr-00296-JAD-PAL Document 273 Filed 06/19/20 Page 2 of 3



1    Defender’s Office filed a supplement on May 28, 2020, see ECF No. 268; and the

2    government’s response is due on June 4, 2020.

3           2.      In consulting with counsel from the Bureau of Prisons regarding this matter,

4    undersigned government counsel learned that BOP was reviewing Mr. Haywood for

5    possible referral for community placement, which may include a designation to home

6    confinement. That review was not yet complete, so counsel stipulated to a 14-day extension

7    for filing the government’s response, believing that BOP’s decision on the matter could

8    obviate the need for further litigation in this matter.

9           3.      Government counsel learned today that the review is on-going and not yet

10   complete. Because that review is not complete, the government intends to file a response to

11   Mr. Haywood’s motion, but needs more time to prepare that response.

12          Undersigned counsel therefore submit this stipulation, proposing that the

13   government’s response to Haywood’s motion be due on Monday, June 22, 2020.

14

15          DATED this 18th day of June, 2020.

16
            RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
17          Federal Public Defender                       United States Attorney

18   By:    s/ Paul D. Riddle                        By: s/ Elizabeth O. White ____
            Paul D. Riddle                               Elizabeth O. White
19          Asst. Federal Public Defender                Assistant United States Attorney
            Counsel for Derrick Haywood                  Counsel for the United States
20

21

22

23

24
                                                 2
           Case 2:16-cr-00296-JAD-PAL Document 273 Filed 06/19/20 Page 3 of 3



1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                   )   Case No.: 2:16-cr-00296-JAD-PAL
                                                 )
5                  Plaintiff,                    )
                                                 )   (Proposed)
6          vs.                                   )
                                                 )   ORDER
7    DERRICK HAYWOOD,                            )
                                                 )
8                  Defendant.                    )
                                                 )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Supplement to his Motion for an Order Reducing Sentence or Modifying Judgment shall

13   be due on June 22, 2020.

14

15         Dated: June
           DATED        19, 2020.
                   this ____ of ________, 2020.

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                             3
